        Case 1:19-cv-01238-ADA Document 217 Filed 03/10/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION


FINTIV, INC.,                                 §
                  Plaintiff,                  §
                                              §                 1-19-CV-01238-ADA
v.                                            §
                                              §
APPLE INC.,                                   §
                  Defendant.                  §
                                              §


                    AMENDED ORDER RESETTING JURY TRIAL

        IT IS HEREBY ORDERED that the above entitled and numbered case is reset for JURY
TRIAL in the United States Courthouse, 501 West 5th St, Austin, TX 78701 on October 4, 2021
at 9:00 AM.

       IT IS SO ORDERED this 10th day of March, 2021.
